SCHOOL DISTRICT — FEDERAL FUNDS
In general, federal funds received by a school district should be included in computing per capita revenue to determine whether or not a school district is eligible for class size reduction monies for the school year 1973-74. Funds received for nonrecurring programs should not be included in the computation. Whether a particular program is "nonrecurring" would depend upon whether the district received funds thereunder prior to the term of the grant or it was contemplated that the grant would be renewed. The Attorney General is in receipt of your letter wherein you ask the following question: "1. Shall nonrecurring funds such as Public Law 874, Titles I, II, III — E.S.E.A., Special Education, Emergency Employment Act, Contracts with Head Start, a Federal Agency, be computed in the per capita cost to determine whether or not a school district is eligible for class reduction monies for the school year 1973-74?" House Bill No. 1051 of the First Regular Session, Thirty-fourth Oklahoma Legislature appropriated certain funds to the State Board of Education. Section 4 of the Act provides a schedule of amounts to be allocated to local school districts. Among the items of the schedule is the sum of $1,488,000.00 for "Reducing Class Size".  Section 19 of the Act provides in pertinent part: "Provided further that no school district with a per capita revenue in excess of Seven Hundred Fifty Dollars ($750.00) for the school year 1972-73, shall be eligible to apply for and receive funds for reducing class size." Your question calls for an interpretation of the meaning of the term "per capita revenue" as used in Section 19. An examination of the use of the word "revenue" in Section 16 of the Act relating to a minimum per capita revenue guarantee of $700.00 is of assistance in determining the meaning of the term "revenue" as used in Section 19 relating to reducing class size funds. It is clear that with respect to the minimum revenue guarantee under Section 16 the Act specifically includes "funds from the provisions of the School Code, plus all other sources of revenue for the school year 1972-1973." Therefore, the term "revenue'' as used in Section 16 would generally include federal funds. There are, however, specific exclusions made by Section 16, including the following: "In the calculation of the per capita revenue figure for a school district, funds received for cooperative programs with other districts or for non-recurring programs shall be excluded." It would seem that the term "revenue" as used in Section 19 relating to reducing class size funds should be construed under the same guidelines as apply to the term "revenue" as used in Section 16 relating to minimum revenue guarantee. That is, federal funds received by a school district would be included in determining whether or not the per capita revenue of a district exceeded $750.00 unless such funds were part of a cooperative program with another district or were part of a nonrecurring program.  Each federal program should be viewed independently to determine whether under the particular circumstances of the grant it should be considered "nonrecurring." It would seem that "nonrecurring" programs should include only those grants which were made for one fiscal year or other fixed period of time where the district had not previously received the grant and it was not contemplated either by the terms of the application or the enabling legislation that the grant will be renewed upon expiration of the term thereof.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: In general, federal funds received by a school district should be included in computing per capita revenue to determine whether or not a school district is eligible for class size reduction monies for the school year 1973-74. Funds received for nonrecurring programs should not be included in the computation. Whether a particular program is "nonrecurring" would depend upon whether the district received funds thereunder prior to the term of the grant or it was contemplated that the grant would be renewed. (Joe C. Lockhart)